Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered March 28, 2007, convicting defendant, after a jury trial, of 96 counts of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to 96 concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was overwhelming proof of defendant’s possession of forged instruments, consisting of 96 bent MetroCards, with the requisite knowledge and fraudulent intent (see People v Mattocks, 12 NY3d 326 [2009]). Defendant’s challenge to the sufficiency of the grand jury evidence is unreviewable (see CPL 210.30 [6]), and his challenge to the sufficiency of the indictment is without merit.
Defendant’s claims of unlawful suppression of evidence by the People and ineffective assistance of counsel are unreviewable because they rest primarily upon factual assertions that are outside the record. Although defendant made these assertions in his unsuccessful postconviction motions, they are not properly before this Court because defendant did not obtain leave to appeal. To the extent the existing record permits review, we find these claims without merit.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Friedman, J.P., Moskowitz, Renwick, Freedman and Román, JJ.